Dear Sir:
In response to your letter of January 9, 1946, addressed to the Attorney General at Baton Rouge, receipt of which was acknowledged by the Honorable Fred S. LeBlanc, in letter dated January 10, 1946, you are advised: —
Louisiana Justices of the Peace are authorized to celebrate marriages by authority of Civil Code, Article #103, i.e.:
 "Judges and justices of peace — Right to solemnize. — Parish judges and justices of the peace may celebrate marriages within their respective parishes, upon complying with the regulations of the law."
One of the regulations of the law of Louisiana, is Civil Code, Art. 99, i.e.:
             "License to marry — Issuance. — Licenses to celebrate marriages in the parish of Orleans shall be granted by the Board of Health and judges of the city courts, in and for the said parish, and in the other parishes of the State by clerks of the courts, unless the clerk himself should be a party to the marriage, when the license shall be granted by the District Judge.
"All marriage licenses shall be issued in duplicate." Hence, the answer to your question is that you, as a Louisiana Justice of the Peace, cannot celebrate a marriage in Louisiana based on a Texas marriage license.
Trusting that the above coherently answers your inquiry, we beg to remain,
PHILIP GENSLER.